DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/22/22 has been entered.
 
Response to Argument and Amendment
Receipt is acknowledged of the Information Disclosure Statement filed August 22, 2022. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.

Status of Claims
Claims 24-26 and 28-37 are pending and under examination in this office action.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 24 and 32-37is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Sato et al (JP2006174746).
Zhang teaches with regards to instant claim 24 that coffee bean comprises chlorogenic acid for the use or treatment of estrogen-like disorders useful for improving menopausal disorders such as hot flashes (page 3, lines 14-20, as required by  in the description and in a pharmaceutical composition administered orally, and further discloses production examples for tablets and capsules containing 1 mg or 300mg of chlorogenic acid (claims 24, 27, 29etc., examples 4,5) thus will have 0.015 or less as required by instant claim 24.With regards to instant claims 32-33, the chlorogenic acids in the coffee bean will intrinsically be those recited by instant claims 32 and 33 absent factual evidence to the contrary. With regard to the length of time of administration as required by instant claims 34-35 and claim 36 and 37, are variables that achieves a recognized result and, therefore, the determination of the optimum administration range would have been well within the practice of routine experimentation by the skilled artisan, absent factual evidence to the contrary, and, further, absent of any evidence demonstrating a patentable difference between the compositions used and the criticality of the amount(s) and administration times.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24-26 and 28-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN 101120936 A) in view of Sato et al (JP2006174746) both from IDS and as evidenced by Smith (2011) and further in view of Chikama et al. (JP 6307329 priority 2015-11-12)
Zhang teaches with regards to instant claim 24 that coffee bean comprises chlorogenic acid for the use or treatment of estrogen-like disorders useful for improving menopausal disorders such as hot flashes (page 3, lines 14-20, as required by  in the description and in a pharmaceutical composition administered orally, and further discloses production examples for tablets and capsules containing 1 mg or 300 mg of chlorogenic acid (claims 24, 27, 29 etc., examples 4,5) thus will have 0.015 or less as required by instant claim 24. With regards to instant claims 32-33, the chlorogenic acids in the coffee bean will intrinsically be those recited by instant claims 32 and 33 absent factual evidence to the contrary. With regard to the length of time of administration as required by instant claims 34-35 and claim 36 and 37, are variables that achieves a recognized result and, therefore, the determination of the optimum administration range would have been well within the practice of routine experimentation by the skilled artisan, absent factual evidence to the contrary, and, further, absent of any evidence demonstrating a patentable difference between the compositions used and the criticality of the amount(s) and administration times.
However, Zhang fails to teach the specific chlorogenic acids. 
Sato, teaches green coffee been extract with chlorogenic acid such as 3-caffeoylquinic acid, 4-caffeoylquinic acid etc., (as required by claims 32-33). Additionally, teaches that the component A, from plant extract (i.e., green coffee beans, see para 0006) comprises at least 1- 500 mg (see para 0009, as required by instant claims 24-25, see claim 2) and can be administered orally (see para 0015).
Chikama teaches administering 50-1000 mg of chlorogenic acid (i.e., 3-caffeoylquinic acid, 4-caffeoylquinic acid etc.,) per day 60 minutes before bed time (see  claims 1-3, as required by instant claims 36-37) and can be administered for a week (see entire translation) and from coffee beans. 
Neither references teach a roasted coffee bean, nonetheless the agents found in coffee beans would still be the same as taught by Chikama (see claims 1-3), Therefore it would have been obvious to one of ordinary skill in the art to administer Zhang’s teaching in combination with Sato and Chikama with a reasonable expectation of success in treating hot flash because that coffee bean comprises chlorogenic acid for the use or treatment of estrogen-like disorders useful for improving menopausal disorders such as hot flashes (page 3, lines 14-20). Therefore, It, would have been obvious to one of ordinary skill in the art at the time of filing to have been motivated to treat menopause symptom such as hot flash with a reasonable expectation of success because Smith teaches hot flash is one of the most common in menopausal patients (see entire article). One would have been motivated to combine these references and make the modification because they are drawn to same technical fields (constituted with same ingredients and share common utilities, and pertinent to the problem which applicant concerns about. MPEP 2141.01(a) and to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988).
 Applicant  argues that the present application is related to hot flash improvement, while Chikama et al. is related to a different phenomenon, sleep improvement. As describes in Parks et al. and Ochiai et al. submitted with this response (citations are below), it is considered that parasympathetic activation is involved in sleep improvement by chlorogenic acid and that the result.
It appears that Applicant is arguing what is not claimed. The claim merely recites a method of improving hot flash comprising administering at least one chlorogenic acid orally. The claim does not differentiate whether the hot flash is at night or in the day. The required amount is taught by the references. The same amount is required and therefore when administered it will give the same effect.  With regards to Chikama. This is added to show that it is known in the art to administer that concentration to a person in need thereof. Because Zhang teaches coffee bean comprises chlorogenic acid for the use or treatment of estrogen-like disorders useful for improving menopausal disorders such as hot flashes (page 3, lines 14-20, as required by in the description and in a pharmaceutical composition administered orally the incorporation of Sato and Chikama makes it obvious to do combine to result in the claimed invention. Therefore, the Examiner finds the argument unpersuasive.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIRLEY V GEMBEH/11/10/22